

EXHIBIT 10.32
THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HEREOF OR AN IMMATERIAL SCHEDULE OR ATTACHMENT HERETO HAS BEEN OMITTED:
[***]
COMMITMENT AGREEMENT


October 4, 2019 (the “Commitment Agreement Date”)


The Prudential Insurance Company of America (“Prudential”) is pleased to
provide, on the following terms, the non-participating single premium group
annuity contract, supported by an insulated separate account (the “Contract”)
for the Baxter International Inc. and Subsidiaries Pension Plan (the “Plan”) in
consideration of the mutual promises made and representations, warranties and
covenants contained in this Commitment Agreement (this “Commitment Agreement”).
For purposes of this Commitment Agreement, capitalized terms will have the
meaning set forth in paragraph 11. By signing this Commitment Agreement,
Prudential, Baxter International Inc. (the “Company”), and State Street Global
Advisors Trust Company, acting solely in its capacity as the independent
fiduciary of the Plan (the “Independent Fiduciary”), agree as follows:


1.GAC Issuance and GAC Issuance True-Up Premium. Prudential agrees to issue the
Contract as follows:


a. Specimen GAC Form Issuance. On the Scheduled GAC Issuance Date, subject to
Prudential’s receipt of the Premium Due Date Transfers and any GAC Issuance
True-Up Premium due to Prudential and subject to the terms of paragraphs 1.b.
and 1.c., Prudential irrevocably agrees to issue the Contract with an effective
date that is the Premium Due Date and in accordance with this Commitment
Agreement and the Contract, irrevocably commits to make payments owed to Payees
under the Contract on and after the Annuity Start Date. The Contract will be in
substantially the form of the specimen group annuity contract (the “Specimen GAC
Form”) attached hereto as Schedule 1 unless a Modified GAC Form is issued
pursuant to and in accordance with paragraph 2.
b. Form of Annuities and Payments under the Contract. The type, description and
forms of annuities (e.g., single life annuity, joint and survivor annuity),
payments under the Contract and other terms of the Contract will be consistent
with the terms of Prudential’s proposal dated October 2, 2019 (the “Proposal”)
as updated to reflect (i) any modifications contemplated in Prudential’s Final
Annuity Quote Sheet dated October 4, 2019 (the “Final Annuity Quote Sheet”) and
(ii) any modifications mutually agreed to between the parties after the
Commitment Agreement Date and before the 35th Business Day prior to the
Scheduled GAC Issuance Date. Subject to Prudential’s receipt of the Premium Due
Date Transfers, Prudential will make payments to Payees commencing on the
Annuity Start Date in accordance with the Proposal and the Final Annuity Quote
Sheet until the Contract has been issued and, for the avoidance of doubt, will
make such payments even if the Contract has not been issued by Prudential as of
the Annuity Start Date. The original annuity exhibit to the Contract will be
consistent with the Payees (including annuitants, contingent annuitants,
alternate payees and beneficiaries) on Tab DG2 of the Base File.
c. Necessary Data. As a condition to Prudential’s issuing the Contract, the
Company will deliver or cause to be delivered to Prudential the data necessary
for Prudential to prepare the annuity exhibit and the




Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



information necessary for Prudential to draft provisions of the Contract and
administer the payments thereunder. If there are any delays in the delivery of
the foregoing information based on the delivery dates set forth in Schedule 7 or
such other delivery dates as may be reasonably designated by Prudential,
Prudential may refer any Payee who contacts Prudential to the Company Contact
for assistance and Prudential may, in its sole discretion, delay the mailing of
Welcome Kits and annuity certificates. The annuity exhibit will not include any
Payee for which Prudential has not been provided each of the following: (i)
name, (ii) gender, (iii) date of birth and (iv) social security or federal
taxpayer identification number. Prudential will conduct a data integrity review
of certain data elements (including if any potential Payee was deceased prior to
the date of the Premium Due Date Transfers) in accordance with Prudential’s
standard verification practices and procedures.
d. GAC Issuance True-Up Premium. Schedule 8 provides a description of the
methodologies and procedures by which Prudential will calculate the GAC Issuance
True-Up Premium. Prudential and the Company will cooperate in good faith so that
Prudential can calculate the GAC Issuance True-Up Premium, subject to the
following acknowledgements, limitations and conditions:
i. GAC Issuance Data. To the extent that the Company discovers or has any
Removed Lives or Data Corrections after the Commitment Agreement Date and prior
to the date that is 35 Business Days prior to the Scheduled GAC Issuance Date
(the “GAC Issuance Data Notice Date”), the Company will provide written notice
of such Removed Life or Data Correction as promptly as reasonably practicable to
Prudential. Prudential will only be responsible for incorporating into the
calculation of the GAC Issuance True-Up Premium those Data Corrections and
Removed Lives that have been notified to Prudential by the Company on or prior
to the GAC Issuance Data Notice Date together with any other Removed Lives and
Data Corrections identified by Prudential (the “GAC Issuance Data”). Such
incorporation is subject to Prudential’s agreement with such Removed Lives or
Data Corrections, which agreement Prudential shall not unreasonably withhold,
and any limitations on incorporating such Data Corrections and Removed Lives
into the GAC Issuance True-Up Premium set forth in Schedule 8.
ii. GAC Issuance Annuity Exhibit. Twenty Business Days prior to the Scheduled
GAC Issuance Date, Prudential will deliver to the Company a proposed annuity
exhibit utilizing and consistent with the Base File and the GAC Issuance Data.
Fifteen Business Days prior to the Scheduled GAC Issuance Date, the Company will
respond to Prudential with any questions on the annuity exhibit. Prudential and
the Company will cooperate in good faith to resolve any discrepancies on or
prior to the eleventh Business Day prior to the Scheduled GAC Issuance Date and
Prudential will reflect in the annuity exhibit any changes that have been agreed
to on or prior to such eleventh Business Day. The annuity exhibit will not
include any Payee for which Prudential has not been provided each of the
following: (1) name, (2) gender, (3) date of birth and (4) social security or
federal taxpayer identification number.
iii.GAC Issuance True-Up Premium. Eight Business Days prior to the Scheduled GAC
Issuance Date, Prudential will send the calculation of the GAC Issuance True-Up
Premium to the Company for review. Five Business Days prior to the Scheduled GAC
Issuance Date, the Company will respond to Prudential with any questions on the
GAC Issuance True-Up Premium. Prudential and the Company will cooperate in good
faith to resolve any discrepancies on or prior to the third Business Day prior
to the Scheduled GAC Issuance Date. If the Company and Prudential cannot
         2


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



resolve any dispute with respect to the GAC Issuance True-Up Premium on or prior
to the date that is three Business Days prior to the Scheduled GAC Issuance
Date, then Prudential’s determination will control for purposes of the GAC
Issuance True-Up Premium but the Company may immediately commence an arbitration
dispute pursuant to Schedule 4 with respect to the GAC Issuance True-Up Premium,
and Prudential’s determination shall be subject to retroactive adjustment based
on the determination of such arbitration.
iv.GAC Issuance True-Up Premium Payment. The GAC Issuance True-Up Premium will
be paid on the Scheduled GAC Issuance Date as follows: (A) if the GAC Issuance
True-Up Premium is a positive number, then the Independent Fiduciary will direct
the Plan Trustee to pay to Prudential an amount, in Cash, equal to the GAC
Issuance True-Up Premium or (B) if the GAC Issuance True-Up Premium is a
negative number, then Prudential will pay to the Plan Trust an amount, in Cash,
equal to the absolute value of the GAC Issuance True-Up Premium.


2.Negotiation of Modified GAC Form. After the Commitment Agreement Date,
Prudential, the Company and the Independent Fiduciary will each use commercially
reasonable efforts to revise the Specimen GAC Form to reflect such revisions
that were mutually agreed to by the parties prior to the Commitment Agreement
Date and will use commercially reasonable efforts to negotiate any additional
revisions to the Specimen GAC Form (the “Modified GAC Form”) and related forms
of annuity certificates, subject to the following acknowledgements, limitations
and conditions:


a. Regulatory Approvals. Prudential will use commercially reasonable efforts to
obtain regulatory approvals, to the extent required by applicable law, of the
Modified GAC Form prior to the date that is 120 Business Days after the
Commitment Agreement Date (the “Modified GAC Deadline Date”) and in the event
that any approval, to the extent required by applicable law, is not granted, or
if the Contract is disapproved, Prudential, the Independent Fiduciary and the
Company will cooperate in good faith to mutually agree on modifications to the
Contract to address the requests, if any, of the Illinois Department of
Insurance and, to the extent possible, to preserve the provisions included in
the Modified GAC Form. Prudential will use commercially reasonable efforts to
obtain regulatory approvals of customized annuity certificates prior to the
annuity certificate mailing date set forth in paragraph 5.b.
b. Modified GAC Form Issuance. If, in accordance with paragraph 2.a., the
negotiation of the Modified GAC Form and the receipt of any related regulatory
approvals for all negotiated changes to the Specimen GAC Form are completed by
the Modified GAC Deadline Date, then, subject to Prudential’s receipt of the
Premium Due Date Transfers and any GAC Issuance True-Up Premium due to
Prudential, (i) if Prudential has not previously issued the Contract in the form
of the Specimen GAC Form, Prudential will issue the Contract using the Modified
GAC Form in lieu of the Specimen GAC Form, subject to and in accordance with
paragraphs 1.a., 1.b. and 1.c., or (ii) if Prudential has previously issued the
Contract in the form of the Specimen GAC Form subject to and in accordance with
paragraphs 1.a., 1.b. and 1.c., Prudential will amend and restate the Contract
so that its terms are replaced by the Modified GAC Form (or applicable
provisions thereof). Such Contract will have an effective date that is the
Premium Due Date.


         3


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



3.Premium Due Date Transfers. So long as the conditions to closing set forth in
paragraph 10 have been satisfied, the Independent Fiduciary will direct the Plan
Trustee to pay Prudential [***] (the “Premium Amount”) on the Premium Due Date
by:


(x)  assigning, transferring and delivering to Prudential, or instructing The
Depository Trust Clearing Corporation to transfer to Prudential, by the Cut-Off
Time, all rights, title and interests in and to each Eligible Asset, and
(y) paying to Prudential an amount in Cash equal to the excess, if any, of the
Premium Amount over the [***].


In addition, so long as the conditions to closing set forth in paragraph 10 have
been satisfied, on the Premium Due Date, the Independent Fiduciary will direct
the Plan Trustee to pay or cause to be paid to Prudential the [***] (such
payment, together with the payment of the Premium Amount, the “Premium Due Date
Transfers”). If on or following the Premium Due Date, the Plan, the Plan Trust
or the Company receives any payments with respect to any [***] that were due and
payable prior to the Commitment Agreement Date and not reflected in the [***]
used to determine the Premium Amount, then the Plan, the Plan Trust (or, if the
Plan Trust no longer exists, the Company) shall retain such payment; otherwise,
then the Independent Fiduciary will direct the Plan Trustee to promptly pay to
Prudential an amount in Cash equal to such payment.


a. Schedule 2 Updates. On the second Business Day after the Commitment Agreement
Date, Prudential will deliver to the Company an updated Schedule 2 that reflects
the Asset Market Value of each Schedule 2 Asset [***] with respect to each
[***]. If the Company, Prudential and the Independent Fiduciary, despite using
commercially good faith efforts, cannot resolve any dispute with respect to any
such information on or prior to the Premium Due Date, then [***] may immediately
commence an arbitration dispute pursuant to Schedule 4 with respect to any such
information, and Prudential’s determination shall be subject to retroactive
adjustment based on the determination of such arbitration. On the Premium Due
Date, Prudential will, if needed, update Schedule 2 to reflect the removal of
[***]. Prudential will, if needed, further update Schedule 2 to reflect the
removal of [***] and is returned to the Plan Trust in accordance therewith.
b. [***]. On and as of the Business Day prior to the Premium Due Date,
Prudential will provide to the Company [***] in the form of Schedule 5 [***].
Prior to the Premium Due Date, the Company will confirm to Prudential in writing
that such information is accurate and complete or will provide any additions,
deletions or corrections to such information. If the Company and Prudential have
a dispute with respect to any such information and, despite using commercially
good faith efforts, cannot resolve such dispute on or prior to the Business Day
prior to the Premium Due Date, then [***] may immediately commence an
arbitration dispute pursuant to Schedule 4 with respect to any such information,
and Prudential’s asset portfolio activity information shall be subject to
retroactive adjustment based on the determination of such arbitration.
c. [***]. By written notice to the other party on or before the fifth Business
Day following the Premium Due Date, the Company or Prudential may identify [***]
and the parties will work in good faith for seven Business Days following the
receipt of such notice to agree on which, if any, [***]. If the parties agree
that an asset is an Ineligible Asset within such seven Business Days following
the receipt of such notice,
         4


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



then, on or before the date that is three Business Days following such
agreement, the Independent Fiduciary will direct the Plan Trustee to promptly
pay or cause to be paid to Prudential an amount, in Cash, equal to [***], and,
simultaneously with receipt of such payment, Prudential will return [***] to the
Plan Trust together with any Interim Asset Cash Flows associated [***].
d. Additional Actions with respect to Assets. The Independent Fiduciary will
direct the Plan Trustee to promptly give or cause to be given all notices that
are required, under applicable law and the terms of each Eligible Asset, in
connection with the sale, assignment, transfer and delivery of the Eligible
Assets on the Premium Due Date. The Independent Fiduciary will direct the Plan
Trustee to and Prudential will promptly execute, deliver, record or file or
cause to be executed, delivered, recorded or filed any and all releases,
affidavits, waivers, notices or other documents that the Company or Prudential
may reasonably request in order to implement the transfer of the Eligible Assets
to Prudential.
e. Transferred Assets; Risk of Loss on Transferred Assets; Gains on Transferred
Assets. Prudential acknowledges and agrees that, if the Premium Due Date
Transfers occur, then, from and after the Commitment Agreement Date, Prudential
bears any and all risks associated with each Transferred Asset.
f. Available Assets. The Company will cause the Plan Trust to have sufficient
Cash or other assets (whether by means of a Cash contribution or otherwise) to
enable the Plan Trustee to pay all amounts that it is directed to pay to
Prudential by the Independent Fiduciary pursuant to this Commitment Agreement.


4.Public Announcements.


a. Press Releases. The Company and Prudential have the right to issue a
transaction announcement or press release regarding the transactions
contemplated by this Commitment Agreement, a copy of which will be provided to
the other party for review no less than two Business Days prior to the issuance
thereof, and the party issuing the transaction announcement or press release
will consider in good faith any comments made by the other party; provided,
however, that, if the Company has not issued a transaction announcement or press
release, Prudential will not issue a transaction announcement or press release
without the prior written consent of the Company; provided, further, that
nothing contained in this paragraph 4.a. will prevent Prudential from
communicating with Payees on or after the 5th Business Day following the
Commitment Agreement Date, including through communications posted to
Prudential’s website.
b. SEC Filings. If the Company concludes that disclosure of this Commitment
Agreement and/or the Contract is required by the rules of the Securities and
Exchange Commission (“SEC”), (i) the Company will, in good faith, consider
whether to make an application with the SEC for confidential treatment of
information that the Company concludes is competitively sensitive from the
perspective of the Company or otherwise merits confidential treatment and (ii)
the Company will provide Prudential with a copy of any material correspondence
(written or oral) with the SEC regarding any such application for confidential
treatment, and the Company and Prudential will otherwise reasonably cooperate in
connection with any such application (including the Company considering, in good
faith, whether to request to the SEC for the confidential treatment of such
categories of information as Prudential may reasonably believe to be appropriate
for confidential treatment).
         5


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



c. No Insurer Communications. From the Commitment Agreement Date until the
issuance of any annuity certificate by Prudential to an annuitant, other than as
provided for in this Commitment Agreement, without the Company’s prior written
consent, (i) Prudential will cause the employees of its retirement services
business unit not to initiate any contact or communication with any participant
or beneficiary of the Plan in connection with any transactions other than those
transactions contemplated by this Commitment Agreement and (ii) Prudential will
not, and will cause all of its affiliates not to, provide any of their
respective insurance agents, wholesalers, retailers or other representatives
with any contact information of such participants and beneficiaries of the Plan
obtained from the Company or any of its representatives in connection with the
transactions contemplated by this Commitment Agreement, except for those
representatives of Prudential or any of their respective affiliates who need to
know such information for purposes of the transactions contemplated by this
Commitment Agreement and agree to comply with the requirements of this
Commitment Agreement. However, this paragraph 4.c. will not restrict employees
of Prudential’s retirement services business unit from contacting any
participant or beneficiary of the Plan in connection with, or to facilitate,
Prudential’s performance of its obligations under the Contract, the annuity
certificates or this Commitment Agreement. Until the issuance of an annuity
certificate by Prudential to an annuitant, other than as provided for in this
Commitment Agreement, if any participant or beneficiary of the Plan contacts an
employee of Prudential’s retirement services business unit, Prudential and the
Company will cooperate to coordinate on a response to such participant or
beneficiary of the Plan.
d. [***].


5.Welcome Kits and Annuity Certificates.


a. Welcome Kits. On or before December 24, 2019, Prudential will mail a welcome
kit to each annuitant under the Contract (the “Welcome Kit”). Prudential will
send a preliminary draft of the Welcome Kit to the Company and the Independent
Fiduciary as soon as practicable, and Prudential will consider in good faith any
comments made by the Company or the Independent Fiduciary on the “Frequently
Asked Questions” document of the Welcome Kit on or before the fifth Business Day
after receipt of the preliminary draft of the Welcome Kit from Prudential.
b. Annuity Certificates. Prudential will mail an annuity certificate to each
applicable Payee on or before the later of (i) 20 Business Days after the
Contract is issued, (ii) 120 Business Days after the date on which the Welcome
Kit is mailed to Payees and (iii) 30 Business Days after the parties, each
acting in good faith, have agreed upon the forms of annuity certificates, in
each case, subject to receiving regulatory approvals for any such annuity
certificate, if needed. Prudential will send a preliminary draft (which need not
include a customized annuity form description) of the annuity certificate to the
Company and the Independent Fiduciary as soon as practicable and Prudential will
consider in good faith any comments made by the Company and the Independent
Fiduciary on the annuity certificate on or before the fifth Business Day after
receipt of the preliminary draft of the annuity certificate from Prudential;
provided that, in no event shall Prudential be obligated to agree to any such
comment that would require it to obtain any additional regulatory approval. Each
annuity certificate will include a statement informing a Payee of his or her
right to obtain a copy of the Contract (redacted to exclude information
concerning other annuitants), how to contact Prudential and his or her right to
enforce all provisions of the Contract, and
         6


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



will be sent together with a set of “Frequently Asked Questions” which will
inform each Payee of how to obtain such copy of the Contract. The rights of a
Payee are not conditioned on the issuance of the annuity certificates, and any
delay in issuing a certificate shall not have any effect on the date as of which
the Payee has enforceable rights against Prudential.


6.Administration and Transfer.


a. Administrative Transition. The Company will provide or cause to be provided
to Prudential the information needed to administer the payments under the
Contract and will complete or cause to be completed all processes set forth in
Schedule 7. The Company and Prudential will use commercially reasonable efforts
to take or cause to be taken all actions and do or cause to be done all things
necessary to coordinate the takeover by Prudential of all administration
responsibilities necessary to effectively provide recordkeeping and
administration services regarding payments under the Contract commencing on the
Annuity Start Date. The Company will provide Prudential with final census data
in good order on or before October 14, 2019 in order for Prudential to provide
recordkeeping and administration services regarding payments under the Contract
commencing on the Annuity Start Date. The Company agrees to cooperate with
Prudential in the takeover of such recordkeeping and administration services,
including ensuring that any third-party service provider provides Prudential
with any reasonably necessary information or records relating to the Plan
benefits and the Payees in its possession. The Company will make subject matter
experts available to promptly address any questions Prudential may have
regarding the benefit provisions, including but not limited to forms of annuity,
eligibility conditions, administrative practices and calculation methodology.
Prudential shall perform all of its obligations contemplated under this
Commitment Agreement and the Contract, including the transfer of personal data
and Confidential Information, in compliance with all applicable laws. In
administering the Contract, Prudential will (i) comply with its rules and
procedures not less favorable to Payees under the Contract than the rules and
procedures that are generally applicable to the administration of Prudential’s
other portfolio protected buy-out group annuity contracts, and (ii) comply with
applicable laws and regulations; with respect to both (i) and (ii), each as in
effect from time to time and as may be modified to reflect changes in law and
customary insurance industry standards.
b. Call Center and Company Contact. Prudential will maintain, at its cost and
expense, a toll-free phone number and/or a website (the “Call Center”) which
will be available starting from December 24, 2019 for Payees to contact
Prudential with questions related to the Contract and the annuity certificates.
For a period of five years following the Premium Due Date, the Company will
maintain, at its cost and expense, a point of contact (the “Company Contact”) to
which Prudential may refer Payees who pose questions related to their Plan
benefits. In the event that a Payee contacts the Company with questions related
to the Contract and the annuity certificates, the Company may refer the Payee to
the Call Center. In the event that a Payee contacts Prudential with questions
related to their Plan benefits, Prudential may refer the Payee to the Company
Contact.


7.[***].


[***]:


         7


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



[***]:

(1) [***]
(2) [***], and


[***].


[***].


[***].


8.Termination.


This Commitment Agreement (i) may be terminated at Prudential’s option if the
Premium Due Date Transfers have not occurred in accordance with this Commitment
Agreement on the Premium Due Date, or (ii) will be terminated upon the payment
of [***]. If this Commitment Agreement is terminated pursuant to the preceding
sentence, all rights and obligations of the parties under this Commitment
Agreement will terminate and will become null and void except that paragraph 7
([***]), this paragraph 8 (Termination), paragraph 11 (Definitions) and
paragraph 14 (Miscellaneous) will survive any such termination and no party will
otherwise have any liability to any other party under this Commitment Agreement.
However, nothing in this paragraph 8 will relieve any party from liability for
any fraud or willful and material breach of this Commitment Agreement.


9. Representations and Warranties.
a. Prudential Representations and Warranties. Prudential hereby represents and
warrants to the Company and the Independent Fiduciary as of the Commitment
Agreement Date and as of the Premium Due Date that:
i. Due Organization, Good Standing and Corporate Power. Prudential is a life
insurance company, duly organized, validly existing and in good standing under
the laws of the State of New Jersey. Prudential is duly qualified or licensed to
do business and is in good standing in each jurisdiction in which its
performance of its obligations in the Commitment Agreement and the Ancillary
Agreements makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be in good standing or so qualified or
licensed would not be material. Prudential has all requisite power and authority
to enter into and carry out its obligations under this Commitment Agreement and
the Ancillary Agreements and to consummate the transactions contemplated to be
undertaken by Prudential in this Commitment Agreement and the Ancillary
Agreements.
ii. Authorization of Commitment Agreement and Enforceability. Prudential has
received all necessary corporate approvals and no other action on the part of
Prudential is necessary to authorize the execution, delivery and performance of
this Commitment Agreement and the Ancillary Agreements, and the consummation of
the transactions contemplated to be undertaken by Prudential in this
         8


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



Commitment Agreement and the Ancillary Agreements. This Commitment Agreement and
the Ancillary Agreements have been duly executed and delivered by Prudential,
and each is (or when executed will be) a valid and binding obligation of
Prudential, enforceable against Prudential in accordance with its terms, subject
to the applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (“Enforceability Exceptions”).
iii.No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Ancillary Agreements by Prudential, and the consummation by
Prudential of the transactions contemplated to be undertaken by Prudential in
this Commitment Agreement do not (1) violate or conflict with any provision of
its certificates or articles of incorporation, bylaws, code of regulations, or
the comparable governing documents, (2) assuming that the requisite filings and
approvals of state insurance governmental authorities in the states listed on
Schedule 10 are duly made and/or obtained, violate or conflict with any law or
order of any governmental authority applicable to Prudential, (3) require any
governmental or governmental agency approval other than any filing made or
approval received as of the Commitment Agreement Date and filings with and
approvals of state insurance governmental authorities in the states listed on
Schedule 10 or (4) require any consent of or other action by any person under,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, or cause or permit termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit under, any provision of any contract to which Prudential is
a party, except where the occurrence of any of the foregoing would not have a
material adverse effect on Prudential’s ability to consummate the transactions
and perform its obligations contemplated by this Commitment Agreement. No filing
or approval is required to issue the annuity certificates in accordance with the
Contract, other than any filing made or approval received as of the Commitment
Agreement Date and filings with and approvals of state insurance governmental
authorities in the states listed on Schedule 10.
iv.Compliance with Laws. The business of insurance conducted by Prudential has
been and is being conducted in material compliance with applicable laws, and
none of the licenses, permits or governmental approvals required for the
continued conduct of the business of Prudential as such business is currently
being conducted will lapse, terminate, expire or otherwise be impaired as a
result of the consummation of the transactions contemplated to be undertaken by
Prudential in this Commitment Agreement, except as, in either case, would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Prudential to perform its obligations under
this Commitment Agreement.
v. Accuracy of Information. To Prudential’s Knowledge (x) all material
information provided by Prudential to the Company or the Independent Fiduciary
(other than any component incorporated into the calculation of the Premium
Amount or the GAC Issuance True-Up Premium not calculated, determined or
provided by Prudential, including the Base File, and any information provided by
Prudential based on any such component) in connection with the transactions
contemplated by this Commitment Agreement was, as of the date indicated on such
information, true and correct in all material respects and (y) no change has
occurred since the date indicated on such information that Prudential has not
publicly disclosed or disclosed to the recipient of such information that would
cause such information, taken as a whole, to be materially false or misleading.
         9


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



vi.Relationship to the Plan. Prudential is not (1) a trustee of the Plan (other
than a non-discretionary trustee who does not render investment advice with
respect to any assets of the Plan), (2) a plan administrator (within the meaning
of ERISA § 3(16)(A) and the Code § 414(g)) with respect to the Plan or) or (3)
an employer any of whose employees are covered by the Plan. Schedule 6 sets
forth a true and complete list of (x) Prudential and Prudential’s affiliates
that are investment managers within the meaning of ERISA § 3(38)(B) and (y)
without duplication of clause (x), Prudential and Prudential’s affiliates that
are registered as investment advisers under the Investment Advisers Act of 1940;
provided, however, that solely with respect to the representation and warranty
as to Schedule 6 to be made by Prudential on and as of the Premium Due Date,
Prudential may update Schedule 6 through the day that is two Business Days prior
to the Premium Due Date by providing a written update to the Company so that the
information included therein is current on and as of the Premium Due Date.
vii.No Post-Closing Liability. Following receipt by Prudential of the Premium
Due Date Transfers, the Plan, the Company and the Independent Fiduciary and
their respective affiliates and representatives will not have any liability to
pay any annuity payment under the Contract.
viii.The Contract. The Contract, when executed, will be duly executed and
delivered by Prudential and will be a valid and binding obligation of Prudential
and enforceable against Prudential by the Company and each Payee in accordance
with its terms, subject to the Enforceability Exceptions. At all times, the
right to a benefit under the Contract, in accordance with the Contract’s terms,
will be enforceable by the sole choice of the Payee to whom the benefit is owed
by the Contract, subject to the Enforceability Exceptions. In the event that the
Company, as the contract holder, ceases to exist, notifies Prudential that it
will cease to perform its obligations under the Contract, or no longer has
obligations under the Contract, the Contract will remain a valid and binding
obligation of Prudential, irrevocable and in full force and effect, and
enforceable against Prudential by each Payee in accordance with its terms,
subject to the Enforceability Exceptions.
ix.Litigation. There is no action pending or, to Prudential’s Knowledge,
threatened against Prudential that in any manner challenges or seeks to prevent,
enjoin or materially alter or delay the transactions contemplated by this
Commitment Agreement or that could reasonably be expected to materially impair
or restrict Prudential’s ability to consummate the transactions contemplated by
this Commitment Agreement and to perform its obligations hereunder.
x. No Commissions. No commissions are or will be owed by Prudential to any
individual or entity in connection with the transactions contemplated in this
Commitment Agreement and the Ancillary Agreements for which any other party, or
its respective affiliates or representatives, could be liable.
xi.RBC Ratio. Prudential has adopted and adheres to a capital policy, which has
been approved by its board of directors, that provides for Prudential, together
with its parent company, to hold sources of capital that are sufficient to
maintain Prudential’s RBC Ratio at [***].
xii.Sophisticated Investor. Prudential has had access to such information as it
deems necessary in order to make its decision to acquire any asset that was
transferred to Prudential as part of the Premium Due Date Transfer. Prudential
is a sophisticated investor with experience in the assets of the type to be
included in the transfer. Prudential has determined to acquire such assets and
the investment risk associated with the assets. Prudential acknowledges and
agrees that neither the Company, the Independent Fiduciary nor the Plan has
given any investment advice or rendered
         10


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



any opinion to Prudential as to whether the acquisition of such assets is
prudent. For the avoidance of doubt, nothing in this paragraph 9.a.xii will
affect the truth or accuracy of the Company’s or the Independent Fiduciary’s
representations and warranties expressly set forth herein.
b. Company Representations and Warranties. The Company hereby represents and
warrants to Prudential and the Independent Fiduciary as of the Commitment
Agreement Date and as of the Premium Due Date that:
i. Due Organization, Good Standing and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which its performance
of its obligations in the Commitment Agreement and the Ancillary Agreements to
which it is a party makes such qualification or licensing necessary, except in
such jurisdictions where the failure to be in good standing or so qualified or
licensed would not be material. The Company has all requisite power and
authority to enter into and carry out its obligations under this Commitment
Agreement and the Ancillary Agreements to which it is a party and to consummate
the transactions contemplated to be undertaken by the Company in this Commitment
Agreement and the Ancillary Agreements.
ii. Authorization of Commitment Agreement and Enforceability. The Company has
received all necessary corporate approvals and no other action on the part of
the Company is necessary to authorize the execution, delivery and performance of
this Commitment Agreement and the Ancillary Agreements to which it is a party,
and the consummation of the transactions contemplated to be undertaken by the
Company in this Commitment Agreement and the Ancillary Agreements to which it is
a party. This Commitment Agreement and the Ancillary Agreements to which it is a
party have been duly executed and delivered by the Company, and each is (or when
executed will be) a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.
iii.No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Ancillary Agreements to which it is a party by the Company,
and the consummation by the Company of the transactions contemplated to be
undertaken by the Company in this Commitment Agreement do not (1) violate or
conflict with any provision of the Plan and any documents and instruments
governing the Plan as contemplated under ERISA § 404(a)(1)(D) (the “Plan
Governing Documents”), the certificates or articles of incorporation, bylaws,
code of regulations, or the comparable governing documents of the Company, (2)
violate or conflict with any law or order of any governmental authority
applicable to the Company or the Plan Governing Documents, (3) require any
governmental or governmental agency approval or (4) require any consent of or
other action by any person under, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under, or
cause or permit termination, cancellation, acceleration or other change of any
right or obligation or the loss of any benefit under, any provision of any
contract to which the Company is a party, except where the occurrence of any of
the foregoing would not have a material adverse effect on the Company’s ability
to consummate the transactions contemplated by this Commitment Agreement.
         11


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



iv.Accuracy of Information. Notwithstanding anything to the contrary in the
Company NDA, to the Company’s Knowledge, (1) the mortality experience data file
provided by or on behalf of the Company to Prudential identified on Schedule 9
did not contain any misstatements or omissions that were, in the aggregate,
material, and (2) the data in respect of benefit amounts, forms of annuities,
date of birth, date of death, state of residence, gender, , status (beneficiary
in pay or participant), years of service, exit and 1.0 Flag, in each case, with
respect to the Payees that was furnished by or on behalf of the Company to
Prudential, was not generated using any materially incorrect systematic
assumptions or material omissions.
v. Compliance with ERISA. The Plan and Plan Trust are maintained under and
subject to ERISA and, to the Company’s Knowledge, are in compliance with ERISA
in all material respects. To the Company’s Knowledge, no event has occurred that
is reasonably likely to result in the Plan losing its status as qualified by the
Code for preferential tax treatment under Code §§ 401(a) and 501(a). All Plan
amendments necessary to effect the transactions contemplated by this Commitment
Agreement and the Ancillary Agreements have been duly executed and, to the
extent that they require authorization by the Company, have been, or will be by
the Premium Due Date, duly authorized and made by the Company.
vi.Plan Investments. Neither Prudential nor any of Prudential’s affiliates is a
fiduciary of the Plan who either (A) has or exercises any discretionary
authority or control with respect to the investment of Plan Assets that are or
will be involved in the transactions contemplated by the Commitment Agreement or
the Ancillary Agreements or (B) renders investment advice (within the meaning of
ERISA § 3(21)(A)(ii) or Code § 4975(e)(3)(B)) with respect to such assets. There
are no commingled investment vehicles that hold Plan Assets, the units of which
are or will be Plan Assets involved in the transactions contemplated by this
Commitment Agreement or the Ancillary Agreements. No Plan Assets that are or
will be involved in the transactions contemplated by this Commitment Agreement
or the Ancillary Agreements are or will be managed by any investment manager
listed on Schedule 6, and no investment advisor listed on Schedule 6 renders or
will render investment advice (within the meaning of ERISA § 3(21)(A)(ii)) with
respect to those assets.
vii.Independent Fiduciary. The Independent Fiduciary has been duly appointed as
independent fiduciary of the Plan with respect to the purchase of one or more
group annuity contracts to (1) be the sole fiduciary responsible for selecting
one or more insurers to provide annuities in accordance and compliance with the
ERISA Requirements, (2) determine whether the transactions contemplated by this
Commitment Agreement and the Ancillary Agreements satisfy ERISA, (3) represent
the interests of the Plan and all of its participants, beneficiaries and
alternate payees in connection with the negotiation of a commitment agreement
and, to the extent set forth in the IF Engagement Letter, the terms of any
agreements with Prudential, including the Contract and the annuity certificates,
(4) direct the Plan Trustee on behalf of the Plan to transfer the Premium Due
Date Transfers in connection with the consummation of the transactions
contemplated by this Commitment Agreement and any amounts required pursuant to
paragraphs 1.d.iv. and 3.c. and (5) take all other actions on behalf of the Plan
necessary to effectuate the foregoing to the extent set forth in the IF
Engagement Letter.
viii.Plan Trustee is Directed Trustee. The Plan Trustee has been duly appointed
as the directed trustee of the Plan Trust and is obligated to follow the
Independent Fiduciary’s directions to
         12


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



effectuate and consummate the transactions contemplated by this Commitment
Agreement and the IF Engagement Letter.
ix.Litigation. There is no action pending or, to the Company’s Knowledge,
threatened against the Company or the Plan that in any manner challenges or
seeks to prevent, enjoin or materially alter or delay the transactions
contemplated by this Commitment Agreement or that could reasonably be expected
to materially impair or restrict such party’s ability to consummate the
transactions contemplated by this Commitment Agreement and to perform its
obligations hereunder.
x. No Commissions. No commissions are or will be owed by the Company to any
individual or entity in connection with the transactions contemplated in this
Commitment Agreement and the Ancillary Agreements for which any other party, or
its respective affiliates or representatives, could be liable.
c. Independent Fiduciary Representations and Warranties. The Independent
Fiduciary hereby represents and warrants to the Company and Prudential as of the
Commitment Agreement Date, as of the Premium Due Date, and, with respect to
paragraph 9.c.v only, as of any other date on which the Plan Trustee pays Cash
or assets to Prudential in connection with the transactions contemplated by this
Commitment Agreement or the Contract, that:
i. Due Organization, Good Standing and Corporate Power. The Independent
Fiduciary is a trust company, duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts. The Independent
Fiduciary is duly qualified or licensed to do business and is in good standing
in each jurisdiction in which its performance of its obligations in the
Commitment Agreement and the Ancillary Agreements to which it is a party makes
such qualification or licensing necessary, except in such jurisdictions where
the failure to be in good standing or so qualified or licensed would not be
material. The Independent Fiduciary has all requisite corporate power and legal
authority to enter into and carry out its obligations under this Commitment
Agreement and the Ancillary Agreements to which it is a party and to consummate
the transactions contemplated to be undertaken by the Independent Fiduciary in
this Commitment Agreement and the Ancillary Agreements.
ii. Authorization of Commitment Agreement and Enforceability. The Independent
Fiduciary has received all necessary corporate approvals and no other action on
the part of the Independent Fiduciary is necessary to authorize the execution,
delivery and performance of this Commitment Agreement and the Ancillary
Agreements to which it is a party, and the consummation of the transactions
contemplated to be undertaken by the Independent Fiduciary in this Commitment
Agreement and the Ancillary Agreements to which it is a party. This Commitment
Agreement and the Ancillary Agreements to which it is a party have been duly
executed and delivered by the Independent Fiduciary and each is (or when
executed will be) a valid and binding obligation of the Independent Fiduciary,
enforceable against the Independent Fiduciary, in accordance with its terms,
subject to the Enforceability Exceptions.
iii.No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Ancillary Agreements to which it is a party by the Independent
Fiduciary, and the consummation by the Independent Fiduciary of the transactions
contemplated to be undertaken by the Independent Fiduciary in this Commitment
Agreement do not (1) violate or conflict with any provision of its certificates
or articles of incorporation, bylaws, code of regulations, or the comparable
governing documents, (2) violate or conflict with any law or order of any
governmental authority applicable to
         13


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



the Independent Fiduciary, (3) require any governmental or governmental agency
approval, (4) violate or conflict with any law or order of any governmental
authority applicable to any provision of the Plan Governing Documents or (5)
require any consent of or other action by any person under, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, or cause or permit termination, cancellation,
acceleration or other change of any right or obligation or the loss of any
benefit under, any provision of any contract to which the Independent Fiduciary
is a party, except where the occurrence of any of the foregoing would not have a
material adverse effect on the Independent Fiduciary’s ability to consummate the
transactions and perform its obligations contemplated by this Commitment
Agreement.
iv.Independent Fiduciary Compliance with ERISA.
1. The Independent Fiduciary meets the requirements of, and in the transactions
contemplated by this Commitment Agreement and the Ancillary Agreements is acting
as, an “investment manager” under ERISA § 3(38), and further constitutes a
“qualified professional asset manager” under the U.S. Department of Labor
Prohibited Transaction Class Exemption 84-14 solely with respect to the transfer
of assets to Prudential in connection with the transactions contemplated by this
Commitment Agreement and the Ancillary Agreements (but not the selection of such
assets or the management of such assets prior to the transfer).
2. The Independent Fiduciary has accepted, and has not rescinded or terminated,
its designation as the sole fiduciary of the Plan with authority to select one
or more insurers to issue one or more group annuity contracts in the IF
Engagement Letter (a true and correct copy of which has been provided to
Prudential, except that the fees and expenses to be paid under such IF
Engagement Letter and indemnification provisions have been redacted), and the
Independent Fiduciary reaffirms its fiduciary status as set forth in the IF
Engagement Letter.
3. The Independent Fiduciary has accepted, and has not rescinded or terminated,
appointment as independent fiduciary of the Plan with respect to the purchase of
one or more group annuity contracts to (a) be the sole fiduciary responsible for
selecting one or more insurers to provide annuities in accordance and compliance
with the ERISA Requirements, (b) determine whether the transactions contemplated
by this Commitment Agreement and the Ancillary Agreements satisfy the ERISA
Requirements, (c) represent the interests of the Plan and all of its
participants, beneficiaries and alternate payees in connection with the
negotiation of a commitment agreement and, to the extent set forth in the IF
Engagement Letter, the terms of any agreements with Prudential, including the
Contract and the annuity certificates, (d) direct the Plan Trustee on behalf of
the Plan to transfer the Premium Due Date Transfers in connection with the
consummation of the transactions contemplated by this Commitment Agreement and
the Contract and any amounts required pursuant to paragraphs 1.d.iv. and 3.c.
and (e) take all other actions on behalf of the Plan necessary to effectuate the
foregoing to the extent set forth in the IF Engagement Letter, including to
perform the covenants and agreements and make the representations and warranties
set forth in this Commitment Agreement, to the extent to be performed or made by
the Independent Fiduciary.
4. The Independent Fiduciary is experienced in independent fiduciary work, is
fully qualified and has the requisite expertise together with its reliance on
its consultant, Mercer Health & Benefits LLC, and its counsel, K&L Gates LLP, to
serve as an independent fiduciary in connection with
         14


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



the transactions contemplated by this Commitment Agreement and the Ancillary
Agreements, and it is independent of the Company and Prudential within the
meaning of 29 C.F.R. § 2570.31(j).
v. ERISA Related Determinations.
1. The Independent Fiduciary has selected Prudential to issue the Contract as
set forth in this Commitment Agreement and such selection, the transactions
contemplated by this Commitment Agreement (including the purchase of the
Contract), the Plan’s use of assets for the purchase of the Contract as
contemplated by this Commitment Agreement and the Contract (including its terms)
each satisfies the ERISA Requirements. The Independent Fiduciary has delivered a
certification confirming the foregoing, executed by a duly authorized officer of
the Independent Fiduciary, to the Committee.
2. The transactions contemplated by this Commitment Agreement and the purchase
of the Contract do not result in a Non-Exempt Prohibited Transaction, provided
that the representations in paragraphs 9.a.vi and 9.b.vi are true and correct in
all material respects as of the Premium Due Date.
3. The Plan Trust (I) will receive no less than “adequate consideration” for the
Transferred Assets and (II) will pay no more than “adequate consideration” for
the Contract, in each case within the meaning of “adequate consideration” under
ERISA § 408(b)(17)(B) and Code § 4975(f)(10).
4. The Independent Fiduciary is responsible for exercising independent judgment
in evaluating any transactions that the Plan engages in with Prudential
(including purchase of the Contract). The Independent Fiduciary is not an
affiliate of Prudential and does not have a financial interest, ownership
interest or other relationship, agreement or understanding with Prudential that
would limit or might otherwise affect its ability to exercise its best judgment
as a fiduciary. The Independent Fiduciary understands that Prudential did not
undertake and is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with any transactions that
the Plan engages in with Prudential (including purchase of the Contract).
5. The Independent Fiduciary has provided and will continue to provide the
services described in the IF Engagement Agreement prudently and for the
exclusive benefit and in the sole interest of the Plan and all of its
participants, beneficiaries and alternate payees.
vi.No Commissions. No commissions are or will be owed by the Independent
Fiduciary to any individual or entity in connection with the transactions
contemplated in this Commitment Agreement and the Ancillary Agreements for which
any other party, or its respective affiliates or representatives, could be
liable.
vii.Litigation. There is no action pending or, to the Independent Fiduciary’s
Knowledge, threatened against the Independent Fiduciary that in any manner
challenges or seeks to prevent, enjoin or materially alter or delay the
transactions contemplated by this Commitment Agreement or that could reasonably
be expected to materially impair or restrict such party’s ability to consummate
the transactions contemplated by this Commitment Agreement and to perform its
obligations hereunder.


         15


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



10.Conditions to Closing. The parties’ obligations to consummate the
transactions contemplated by this Commitment Agreement in connection with the
Premium Due Date Transfers, including the Independent Fiduciary’s obligation to
direct the Plan Trustee to consummate the transactions contemplated by this
Commitment Agreement, are subject to the conditions that:


a. the Independent Fiduciary will have confirmed that the transactions
contemplated by this Commitment Agreement continue to satisfy the ERISA
Requirements because an Independent Fiduciary MAC has not occurred or, if an
Independent Fiduciary MAC has occurred, it is not continuing on the Premium Due
Date;
b. no court or government agency has taken any action after the Commitment
Agreement Date that would (i) cause the consummation of the transactions
contemplated by this Commitment Agreement to violate the law or (ii) cause the
Plan to fail to remain qualified under Code Section 401(a); provided that, if
the condition to closing set forth in this paragraph 10.b.ii is not satisfied,
[***] shall be payable in accordance with paragraph 7; and
c. each of the representations and warranties of the other parties set forth in
paragraph 9 shall be true and correct as of the Commitment Agreement Date and as
of the Premium Due Date, except where the failure to be so true and correct
could not reasonably be expected to materially impair or restrict such other
party’s ability to consummate the transactions contemplated by this Commitment
Agreement and to perform its obligations hereunder; provided that, if the
condition to closing set forth in this paragraph 10.c is not satisfied with
respect to a representation or warranty of the Company, as set forth in
paragraph 9.b, or of the Independent Fiduciary, as set forth in paragraph 9.c,
the Reimbursement Amount shall be payable in accordance with paragraph 7.


All conditions to the closing set forth in this paragraph 10 shall be deemed to
have been satisfied or waived following the Premium Due Date Transfers;
provided, that the foregoing shall not preclude any party hereto from bringing a
valid fraud or breach of contract claim under this Commitment Agreement.


11.Definitions. For purposes of this Commitment Agreement, the following defined
terms will have the following meanings:


a. “AAA” is defined in Schedule 4.
b. “Ancillary Agreements” means, collectively, the Contract and the Plan Trustee
Agreement.
c. “Annuity Start Date” means January 1, 2020.
d. “Annual Benefit” is defined in Schedule 8.
e. “Approved Firm” is defined in Schedule 4.
f. [***].
g. [***].
h. “Base File” means the data file titled [***], provided by the Company to
Prudential as posted to Willis Towers Watson OnePlace secure website at 2:25p.m.
eastern time on September 10, 2019 and further updated by any email
clarifications prior to September 19, 2019.
i. “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks located in New York, New York are authorized or required by law to
close.
         16


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



j. [***].
k. “Call Center” is defined in paragraph 6.b.
l. “Cash” means a wire transfer, through the Federal Reserve System, of currency
of the United States of America.
m. “Check Register” is defined in Schedule 7.
n. “Code” means the Internal Revenue Code of 1986 and the applicable Treasury
Regulations issued thereunder.
o. “Commitment Agreement” is defined in the preamble.
p. “Commitment Agreement Date” is defined in the preamble.
q. “Committee” means the Investment Committee for the Baxter International Inc.
Employee Benefit Plans.
r. “Company” is defined in the preamble.
s. “Company Contact” is defined in paragraph 6.b.
t. “Company NDA” is defined in paragraph 14.c.
u. “Confidential Information” has the meaning ascribed to such term in the
Company NDA.
v. “Contract” is defined in the preamble.
w. “Corridor Breach” is defined in Schedule 8.
x. “Cut-Off Time” means 1:00 p.m. eastern time on the Premium Due Date.
y. “Data Corrections” is defined in Schedule 8.
z. “Data Correction Adjustment” is defined in Schedule 8.
aa. “Data Load File” is defined in Schedule 7.
bb. “Data Load File Sign-Off” is defined in Schedule 7.
cc. “Deleted Lives” is defined in Schedule 8.
dd. “Deleted Lives Percentage” is defined in Schedule 8.
ee. “Disputes” is defined in paragraph 14.b.
ff. “Eligible Asset” means a Schedule 2 Asset that meets the Asset Eligibility
Criteria as of the Commitment Agreement Date and to which the Company or Plan
Trust has valid title, free and clear of all Liens, other than Permitted Liens
on the Premium Due Date at the time of transfer.
gg. “Enforceability Exceptions” is defined in paragraph 9.a.ii.
hh. “ERISA” means Employee Retirement Income Security Act of 1974, as amended,
and any federal agency regulations promulgated thereunder that are currently in
effect and applicable.
ii. “ERISA Requirements” means all of the applicable requirements of ERISA and
applicable guidance promulgated thereunder, including Interpretive Bulletin
95-1.
jj. [***].
kk. “Final Annuity Quote Sheet” is defined in paragraph 1.b.
ll. “Final Production Data File” is defined in Schedule 7.
mm. “GAC Issuance Data” is defined in paragraph 1.d.i.
nn. “GAC Issuance Data Notice Date” is defined in paragraph 1.d.i.
oo. “GAC Issuance True-Up Premium” is defined in Schedule 8.
pp. [***]
qq. “IF Engagement Letter” means the Engagement Letter dated August 16, 2019
between the Investment Committee of the Baxter International Inc. Employee
Benefits Plans and the Independent Fiduciary
         17


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



appointing the Independent Fiduciary to act as an independent fiduciary in
connection with an annuity purchase.
rr. “IFID NDA” is defined in paragraph 14.c.
ss. “Indemnified Claims” is defined in paragraph 12.a.
tt. “Indemnified Party” is defined in paragraph 12.a.
uu. “Independent Fiduciary” is defined in the preamble.
vv. “Independent Fiduciary MAC” means (i) the occurrence of a material adverse
change, as determined in the Independent Fiduciary’s sole discretion, in or
directly affecting Prudential after the Commitment Agreement Date that would
cause the selection of Prudential and the purchase of the Contract to fail to
satisfy the ERISA Requirements, or (ii) the occurrence of a change in ERISA
Requirements after the Commitment Agreement Date that would cause the selection
of Prudential and the Plan’s purchase of the Contract to fail to satisfy ERISA
Requirements.
ww. [***].
xx. [***].
yy. “Knowledge” means actual knowledge after making appropriate inquiry.
zz. “Liability Baseline Value” is defined in Schedule 8.
[[. “Lien” means any lien, mortgage, security interest, pledge, deposit,
encumbrance, restrictive covenant or other similar restriction.
aaa. “Losses” is defined in paragraph 12.a.
bbb. [***].
ccc. “Modified GAC Deadline Date” is defined in paragraph 2.a.
ddd. “Modified GAC Form” is defined in paragraph 2.
eee. “Mortalities” is defined in Schedule 8.
fff. “Mortality Corrections” is defined in Schedule 8.
ggg. “NDA” is defined in paragraph 14.c.
hhh. “New Lives” is defined in Schedule 8.
iii. “New Lives Percentage” is defined in Schedule 8.
jjj. “Non-Exempt Prohibited Transaction” means a transaction prohibited by ERISA
§ 406 or Code § 4975, for which no statutory exemption or U.S. Department of
Labor class exemption is available.
kkk. “Payee” means any payee under the Contract, including annuitants,
contingent annuitants, alternate payees and beneficiaries, as applicable.
lll. “Permitted Liens” means:
i. any Liens created by operation of law in respect of restrictions on transfer
of securities (other than restrictions relating to the transfer of a Transferred
Asset on the Premium Due Date in violation of applicable law); or
ii. with respect to any Transferred Asset, any transfer restrictions or other
limitations on assignment, transfer or the alienability of rights under any
indenture, debenture or other similar governing agreement to which such assets
are subject (other than restrictions relating to the transfer of such an asset
on the Premium Due Date in violation of any such restriction).
mmm. “Plan” is defined in the preamble.
nnn. “Plan Asset” means an asset of the Plan within the meaning of ERISA.
ooo. “Plan Governing Documents” is defined in paragraph 9.b.iii.
         18


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



ppp. “Plan Trust” means the Baxter International Inc. and Subsidiaries Pension
Master Trust.
qqq. “Plan Trustee” means State Street Bank and Trust Company in its capacity as
trustee for the Plan Trust.
rrr. “Plan Trustee Agreement” means the agreement, dated as of the date hereof,
among Prudential, the Plan Trustee and the Independent Fiduciary.
sss. Production Data File” is defined in Schedule 7.
ttt. “Premium Amount” is defined in paragraph 3.
uuu. “Premium Due Date” means five Business Days following the Commitment
Agreement Date.
vvv. “Premium Due Date Transfers” is defined in paragraph 3.
www. “Proposal” is defined in paragraph 1.b.
xxx. “Prudential” is defined in the preamble.
yyy. “RBC Ratio” means the risk-based capital ratio of Prudential [***].
zzz. [***].
[[[. “Relevant Percentage” is defined in Schedule 8.
aaaa. “Removed Lives” is defined in Schedule 8.
bbbb. “Scaled GAAP PBO” is defined in Schedule 8.
cccc. “Schedule 2 Asset” means each asset listed from time to time on Schedule 2
[***].
dddd. “Scheduled GAC Issuance Date” means on or before April 17, 2020 or, if
applicable, and, if later, by the date that is five Business Days following the
final resolution of any arbitration disputes in accordance with Schedule 4.
eeee. “SEC” is defined in paragraph 4.b.
ffff. “Specimen GAC Form” is defined in paragraph 1.a.
gggg. [***]
hhhh. [***]
iiii. [***]
jjjj. “Update File” is defined in Schedule 7.
kkkk. “Welcome Kit” is defined in paragraph 5.a.




12.Indemnification by Prudential.


a. From and after the Premium Due Date, Prudential agrees to indemnify, defend
and hold the Company, the Independent Fiduciary, and the Plan, and their
respective affiliates, officers, directors, stockholders, employees, Plan
fiduciaries, and agents (each an “Indemnified Party”) harmless from and against
any and all actual (but not potential, consequential or contingent) losses,
damages, costs and expenses (in each case, including reasonable out-of-pocket
expenses and reasonable fees and expenses of counsel) (“Losses”), to the extent
arising out of or relating to the portion of any action, lawsuit, proceeding,
investigation, demand or other claim against such Indemnified Party by a third
party that is threatened or brought against or that involves an Indemnified
Party and that arises out of or relates to [***] (“Indemnified Claims”). If,
however, the allegations of the claim, action or proceeding are that the Losses
otherwise indemnified were primarily caused by actions or omissions of any of
the Indemnified Parties and not primarily caused by Prudential, and these
allegations are proven or necessarily established by a binding final decision in
any action or proceeding, Prudential shall have no obligation to indemnify for
Losses
         19


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



representing either a settlement or the payment of a judgment. The remedy
provided by this paragraph 12 shall be the sole and exclusive remedy available
to the Indemnified Parties against Prudential with respect to third-party
claims, actions or proceedings for Indemnified Claims. Notwithstanding the
foregoing, this paragraph shall not apply to any failure by Prudential to make
any such payments or to comply with any terms of this Commitment Agreement in
the event that this Commitment Agreement is terminated pursuant to paragraph 8.
b. Any Indemnified Party making an Indemnified Claim under paragraph 12.a shall
notify Prudential of such Indemnified Claim [***]. Such notice shall describe
the Indemnified Claim, the amount thereof (if known and quantifiable) and the
basis thereof in reasonable detail.
c. Prudential will have the right at any time to assume the defense against any
Indemnified Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party and control the defense, settlement or litigation or other
dispute resolution process to the final resolution of such Indemnified Claim;
provided that, the consent of the Indemnified Party to Prudential’s choice of
counsel shall not be unreasonably withheld and shall be deemed provided unless
the Indemnified Party provides reasonable objection to Prudential [***].
d. From and after the date that Prudential has assumed the defense of an
Indemnified Claim in accordance with paragraph 12.c, and subject to paragraph
12.c, (i) the Indemnified Party may retain separate co-counsel at its sole cost
and expense and participate in, but not control, the defense of such Indemnified
Claim, (ii) the parties will cooperate with each other in connection with the
defense of any such Indemnified Claim; provided that, the foregoing will not
require any party to waive, or take any action which has the effect of waiving,
its attorney-client privilege, attorney work-product, or any other applicable
privilege with respect thereto, and (iii) Prudential will not agree without the
prior written consent of the Indemnified Party (which will not be unreasonably
withheld, conditioned or delayed) to the entry of any judgment or settlement
that calls for the admission of liability on the part of the Indemnified Party,
provides for equitable relief affecting the future conduct of the Indemnified
Party or requires the Indemnified Party to pay any amount.
e. The Indemnified Parties shall use commercially reasonable efforts to mitigate
or otherwise reduce the amount of any Losses that any one or more of them incurs
in connection with any matter with respect to which any one or more of them is
entitled to indemnification pursuant to this paragraph 12.


13.Privacy and Data Security.


Prudential will comply, and will ensure that all of its affiliates, agents, and
subcontractors comply, with all applicable laws and regulations governing the
Confidential Information of all Payees, including those laws relating to
privacy, data security and protection and the safeguarding of such information,
and its maintenance, disclosure and use. Prudential will maintain
administrative, technical and physical safeguards to protect the privacy and
security of the Confidential Information related to Payees in its custody or
under its control. Prudential will comply in all material respects with any
internal written policies relating to the Confidential Information of any Payee
in its custody or under its control as in effect from time to time. Prudential
acknowledges that it is solely responsible from and after the Commitment
Agreement Date for any Data Breach. For purposes of this paragraph 13, “Data
Breach” means any act or omission by Prudential or its agents, subcontractors or
service providers (“Authorized Persons”) that
         20


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



compromises either the security, confidentiality or integrity of Payee data in
its custody or under its control or the physical, technical, administrative or
organizational safeguards put in place by Prudential (or any Authorized Persons)
that relate to the protection of the security, confidentiality or integrity of
any personally identifying information of any Payee in its custody or under its
control.


14.Miscellaneous.
a. This Commitment Agreement, together with the Schedules to this Commitment
Agreement, which are incorporated by reference and made a part of this
Commitment Agreement as if fully set forth herein, constitutes the sole and
entire agreement of the parties to this Commitment Agreement with respect to the
subject matter contained herein and therein. The parties each hereby acknowledge
that they jointly and equally participated in the drafting of this Commitment
Agreement and all other agreements contemplated hereby, and no presumption will
be made that any provision of this Commitment Agreement will be construed
against any party by reason of such role in the drafting of this Commitment
Agreement or any other agreement contemplated hereby. No amendment of any of the
provisions hereof shall be effective unless set forth in writing and signed by
each party hereto. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right, remedy,
power, or privilege arising from this Commitment Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power, or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power, or
privilege. For avoidance of doubt, this Commitment Agreement shall survive the
execution of the Contract. Except to the extent expressly provided in this
Commitment Agreement, nothing in this Commitment Agreement shall confer any
rights or remedies upon any person other than the parties hereto.
b. This Commitment Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction). Any and all disputes, claims or controversies
(“Disputes”) arising out of or relating to this Commitment Agreement, including
without limitation, any Dispute as to the existence, validity, performance,
breach or termination of this Agreement, shall be resolved pursuant to the
dispute arbitration provisions of Schedule 4. Any suit, action or proceeding
seeking equitable relief or enforcement of an arbitration ruling arising out of
or relating to this Commitment Agreement may be instituted in the courts of the
State of New York in each case located in the city of New York and County of New
York, and each party hereby irrevocably submits to the non-exclusive
jurisdiction of such courts in any suit, action or proceeding. The parties agree
that irreparable damage would occur if any provisions of this Commitment
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to seek equitable relief, including injunctive relief
or specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity. To the fullest extent permitted by
law, none of the parties will be liable to any other party for any punitive or
exemplary damages of any nature in respect of matters arising out of this
Commitment Agreement.
c. Notwithstanding anything to the contrary in the Mutual Non-Disclosure
Agreement, dated as of September 6, 2018, between the Company and Prudential
(the “Company NDA”), and the Non-Disclosure Agreement, dated as of August 30,
2019, between Prudential and the Independent Fiduciary
         21


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



(the “IFID NDA” and, together with the Company NDA, the “NDAs” and each an
“NDA”), each NDA shall continue in full force and effect except that, if the
Premium Due Date Transfers are transferred to and received by Prudential, (a)
each NDA shall continue indefinitely and shall not be terminated without the
mutual written agreement of (i) the Company and Prudential in the case of the
Company NDA and (ii) Prudential and the Independent Fiduciary in the case of the
IFID NDA, and (b) with respect to the Company NDA, Prudential will not be
required to return or destroy any Confidential Information and will not be
restricted in its use or disclosure of any Confidential Information related to
Payees, annuity payments under the Contract or the pricing or underwriting of
the Contract, received from another party, provided, that Prudential will use
such Confidential Information only in compliance with all applicable laws
relating to privacy of personally identifying information.
d. Prudential, the Company and the Independent Fiduciary shall not assign or
transfer this Commitment Agreement or any of its rights or obligations hereunder
without the prior written consent of the other parties. Any assignment or
transfer in violation of this paragraph 14.d will be null and void from the
outset, without any effect whatsoever.
e. This Commitment Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.




[Remainder of Page Intentionally Left Blank]

         22


Commitment Agreement, dated October 4, 2019
CONFIDENTIAL

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, Prudential, and the Independent Fiduciary have
executed this Commitment Agreement as of the date first written above.





BAXTER INTERNATIONAL INC.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By: /S/ JEANNE MASON
By: /S/ GLENN O’BRIEN
Print Name: Jeanne Mason
Print Name: Glenn O’Brien
Title: SVP, Human Resources
Title: Managing Director, PICA




STATE STREET GLOBAL ADVISORS TRUST COMPANY, acting solely in its capacity as
Independent Fiduciary of the Plan
By: /S/ DENISE SISK
Print Name: Denise Sisk
Title: Managing Director












Commitment Agreement Signature Page
CONFIDENTIAL



--------------------------------------------------------------------------------



Schedule 1
to
Commitment Agreement




SPECIMEN GAC FORM






ex1030redactedcommitmi.jpg [ex1030redactedcommitmi.jpg]
The Prudential Insurance Company of America
751 Broad Street, Newark, New Jersey 07102
1-800-621-1089





Contract-Holder:
ABC Company


Plan:
ABC Retirement Plan
Contract Number:GA-XXXXXX
Jurisdiction:
State
Effective Date:
Date

Initial Premium Amount:
$X,XXX,XXX,XXX



This Group Annuity Contract (the “Contract”) includes the attached Cash and
Transferred Assets Schedule, Premium Schedule, and the Annuity Exhibit, which
may be amended or supplemented as described herein.

ABC COMPANYTHE PRUDENTIAL INSURANCE COMPANY OF AMERICA






By: _________________________________


Title: ________________________________




Print Name:___________________________


Date: _______________________________










___________________________________
Chief Executive Officer






___________________________________
Secretary






Attested by:___________________________________


Date: _______________________________________






GAC-PRTBO-SA-2016




--------------------------------------------------------------------------------













Single-Premium Non-Participating Group Annuity Contract supported by the
Separate Account and the General Account, as set forth herein, which provides
for an irrevocable commitment to make Annuity Payments, subject to the
provisions of this Contract. The Annuity Payments hereunder do not vary based on
any gains or losses of the assets allocated to the Separate Account or the
General Account.



GAC-PRTBO-SA-2016  Page 2

--------------------------------------------------------------------------------



TABLE OF CONTENTS


PROVISION I DEFINED TERMS, [***] 3
1.1 Defined Terms 3
1.2 [***]
1.3  [***]
1.4  [***]
1.5  [***]
1.6 [***]
1.7 [***]
1.8  [***]
1.9  [***]
1.10  [***]


PROVISION II [***]
2.1 [***]
2.2 [***]
2.3 [***]
2.4 [***]
2.5 [***]
2.6 [***]
2.7 [***]
2.8 [***]
2.9 [***]
2.10 [***]
PROVISION III GENERAL TERMS 17
3.1 Entire Contract 17
3.2 Communication 17
3.3 U.S. Currency 17
3.4 [***]
3.5 [***]
3.6 [***]
3.7 [***]
3.8 Third-Party Beneficiaries; Enforceability 19
3.9 Contract Assignment, Transfer, Reinsurance and Novation 20
3.10 [***]






GAC-PRTBO-SA-2016  Page 2

--------------------------------------------------------------------------------



[***]
[***]
[***] 


GAC-PRTBO-SA-2016 Page 2

--------------------------------------------------------------------------------



Provision IDefined Terms, [***]





1.1 Defined Terms
The following capitalized terms used in this Provision I and throughout the
Contract are defined as follows and will control in the event the term is
otherwise defined on the Annuity Exhibit or other attachments to this Contract:


[***]

[***]


[***]


[***]

[***]


[***]

[***]


[***]


[***]

[***]


[***]

[***]


[***]


[***]

[***]


[***]


[***]

[***]


[***]


[***]

[***]


[***]



GAC-PRTBO-SA-2016 Page 3

--------------------------------------------------------------------------------



[***]

[***]


[***]


[***]

[***]


[***]


[***]

[***]


[***]


[***]

[***]


[***]


[***]

[***]


[***]

[***]

[***]


[***]


[***]

[***]


[***]

[***]

[***]


[***]


[***]

[***]


[***]



GAC-PRTBO-SA-2016 Page 4

--------------------------------------------------------------------------------



[***]

[***]


[***]




1.2 [***]
[***]


[***]


[***]


[***]
(i) [***]
(ii) [***]
(iii) [***]
(iv) [***]


[***]


[***]


[***]


[***]




1.3 [***]
[***]


[***]


[***]


[***]




1.4 [***]
[***]


[***]





GAC-PRTBO-SA-2016 Page 5

--------------------------------------------------------------------------------



1.5 [***]
[***]




1.6 [***]
[***]




1.7 [***]
[***]


[***]


[***]


[***]


[***]


[***]


[***]


[***]


[***]


1.8 [***]
[***]




1.9 [***]
[***]




1.10 [***]


[***]





GAC-PRTBO-SA-2016 Page 6

--------------------------------------------------------------------------------



Provision II[***]


2.1 [***]


[***]


[***]


[***]


[***]




2.2 [***]


[***]


(i) [***]


[***]


(ii) [***]


[***]


[***]





GAC-PRTBO-SA-2016 Page 7

--------------------------------------------------------------------------------



(iii) [***]


[***]


[***]


(iv) [***]


[***]


[***]


[***]


[***]


(v) [***]


[***]


[***]


(vi) [***]


[***]




2.3 [***]


[***]




2.4 [***]


[***]


[***]



2.5 [***]


(i)[***]


(ii)[***]


(iii)[***]


(iv)[***]





GAC-PRTBO-SA-2016 Page 8

--------------------------------------------------------------------------------



2.6 [***]


[***]


[***]


[***]


[***]


[***]


[***]





2.7 [***]


[***]




2.8 [***]


[***]


2.9 [***]


[***]


[***]


[***]


[***]




2.10 [***]


[***]







GAC-PRTBO-SA-2016 Page 9

--------------------------------------------------------------------------------




Provision III General Terms





3.1 Entire Contract


[***]


[***]


[***]



3.2 Communication


[***]


[***]


[***]



3.3 [***]


[***]




3.4 [***]


[***]


[***]


[***]




3.5 [***]


[***]



3.6 [***]


(i) [***]


[***]


(ii) [***]


[***]


(iii) [***]



GAC-PRTBO-SA-2016 Page 10

--------------------------------------------------------------------------------



[***]


(iv) [***]


[***]


(v) [***]


[***]



GAC-PRTBO-SA-2016 Page 11

--------------------------------------------------------------------------------







3.7 [***]


[***]


[***]



3.8 Third-Party Beneficiaries; Enforceability
(i) [***]


[***]


[***]


(ii) [***]


[***]


(iii) [***]


[***]





3.9 Contract Assignment, Transfer, Reinsurance and Novation


[***]





3.10 [***]









GAC-PRTBO-SA-2016 Page 12

--------------------------------------------------------------------------------





GAC-PRTBO-SA-2016 Page 13

--------------------------------------------------------------------------------



[***]





GAC-PRTBO-SA-2016 Page 14

--------------------------------------------------------------------------------



[***]


GAC-PRTBO-SA-2016 Page 15

--------------------------------------------------------------------------------



[***]









1
Schedule 1 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL



--------------------------------------------------------------------------------



Schedule 2
to
Commitment Agreement




[***]


[***]











1
Schedule 2 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



Schedule 3
to
Commitment Agreement






[***]


[***]

1
Schedule 3 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



Schedule 4
to
Commitment Agreement






ARBITRATION DISPUTE RESOLUTION




1.Any and all Disputes arising out of or relating to this Agreement shall be
resolved in the following manner.
2.A party must first send written notice of the Dispute to the other party or
parties for attempted resolution by negotiation between executives who have
authority to settle the controversy and who are at a higher level of management
than the persons with direct responsibility for administration of this
Commitment Agreement. Negotiations must be conducted within 14 days after such
notice is received (all references to “days” in this Schedule 12 are to calendar
days). During such 14 day-period, the executives of the parties shall meet at a
mutually acceptable time(s) and place(s), and as often as they reasonably deem
necessary, to attempt to resolve the Dispute. All negotiations pursuant to this
clause are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.
3.If the parties fail to meet or if the matter has not been resolved within 14
days, any party may initiate arbitration with respect to the matters submitted
to negotiation and mediation by filing a written demand for arbitration.
Disputes shall be settled by final and binding arbitration administered by the
International Institute for Conflict Prevention & Resolution (CPR) in accordance
with its arbitration rules (“Rules”).
4.The place of arbitration shall be Chicago, IL.
5.Notwithstanding the foregoing, to the extent a party is seeking injunctive
relief, any party may immediately bring a proceeding seeking preliminary
injunctive relief in a court having jurisdiction, and this relief shall remain
in effect until the parties reach a resolution or so long as the arbitrator(s)
feel as appropriate.
6.For Disputes under $5,000,000, one arbitrator shall either be mutually agreed
by the parties or appointed in accordance with the administrator’s Rules and the
arbitration shall be conducted, to the extent not inconsistent with this
Schedule 4, in accordance with the Fast Track Arbitration Rules of CPR. For
Disputes of $5,000,000 or more, a panel of three arbitrators shall be appointed
in accordance with the administrator’s Rules. All arbitration proceedings shall
be conducted in the English language.
7.The parties mutually desire and intend for proceedings under this provision to
be expedited and rapid with the goal of achieving an efficient and streamlined
resolution of any dispute within 90 days of the date on which a demand for
arbitration is filed, unless the parties agree or the arbitrator(s) determines
in his judgment that a longer schedule for a particular dispute would be
appropriate and consistent with the goal
1


Schedule 4 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



of expedition. The arbitrator(s) are instructed to apply these principles in
developing a schedule and procedures for the prompt resolution of any dispute.
8.Following completion of the hearing, each party may submit to the other party
and the arbitrator(s) a post-hearing brief in support of its proposed rulings
and remedies, provided that such brief shall not contain or discuss any new
evidence. The arbitrator(s) shall rule on each disputed issue and shall exercise
their judgment in reaching a fair and appropriate damages award, provided
however that the arbitrator(s) shall not award damages in excess of the amount
sought by the prevailing party. Arbitration costs shall be evenly split between
the parties, and each party shall bear its own fees and other expenses. The
rulings of the arbitrator(s) shall be binding, non-reviewable and
non-appealable, and may be entered as a final judgment in any court having
jurisdiction. Except as required by law, the parties agree to keep confidential
the existence of the arbitration, the submissions made by the parties (including
exhibits, testimony, proposed rulings and briefs) and the decisions made by the
arbitrator(s), including its awards.
9.If applicable, the parties will promptly amend the Schedules hereto to reflect
any arbitration decision.
10.[***].






1


Schedule 4 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



Schedule 5
to
Commitment Agreement






[***]
[***]
        





1
Schedule 5 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



Schedule 6
to
Commitment Agreement






INVESTMENT MANAGERS AND INVESTMENT ADVISERS


1.Jennison Associates LLC
Doing Business As:
• Jennison
• Jennison Associates
2.QMA LLC
Doing Business As:
• QMA
Formerly Known As:
• Quantitative Management Associates LLC
3.PGIM, Inc.
Doing Business As:
• PGIM Investments
• Prudential Capital Group
• PGIM Fixed Income
• PGIM
• Prudential Financial, Inc.
• Prudential Real Estate Fixed Income Investors
• PRICOA Capital Group
• Prudential Capital Partners
• PRICOA Capital Partners
• PGIM Institutional Advisory & Solutions
• PGIM Real Estate
• PGIM Private Capital
• Pramerica Capital Energy Partners
• PGIM Global Partners
4.The Prudential Insurance Company of America
Doing Business As:
• Prudential Financial, Inc.
5.Prudential Trust Company
6.Prudential Retirement Insurance and Annuity Company
7.PGIM Limited
Doing Business As:
• PGIM Fixed Income
1
Schedule 6 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



• PGIM Real Estate
• PGIM Real Estate Finance
8.PGIM Fund Management Limited
Doing Business As:
• PGIM Real Estate
9.Global Portfolio Strategies, Inc.
10.PGIM Investments LLC
Formerly Known As:
• Prudential Investments LLC
11.Prudential Private Placement Investors, L.P.
12.AST Investment Services, Inc.
13.Prudential International Investment Advisers, LLC
Doing Business As:
• PGIM Global Partners
14.Pruco Securities LLC
Doing Business As:
• Prudential Financial Planning Services
15.PGIM Real Estate Finance, LLC
Doing Business As:
• PGIM Real Estate Finance
• Prudential Agricultural Investments
Formerly Known As:
• PRICOA Mortgage Capital Company
• Prudential Mortgage Capital Company
16.PGIM Real Estate Luxembourg S.A.
17.QMA Wadhwani LLP
Formerly Known As:
• Wadhwani Asset Management LLP
18.Prudential Customer Solutions LLC







2


Schedule 6 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



Schedule 7
to
Commitment Agreement






ADMINISTRATION AND TRANSFER


This Schedule 7 sets forth the actions that the Company and Prudential will take
or cause to be taken at the times identified in the table below. All Delivery
Dates after the first Delivery Date assume the prior delivery, to a party
responsible for a subsequent deliverable, of relevant materials needed from
other parties, on or prior to the required Delivery Dates set forth below,
including cooperation of other parties in resolving any open issues.


Defined Terms
“Check Register” means an electronic file showing gross amounts, net amounts and
deductions with respect to payments to each Payee. Dates shown for the Check
Register can be changed if mutually agreed upon.


“Data Load File” means the file as extracted from Prudential’s recordkeeping
systems and reflected in a report provided to the Plan and Company.


“Data Load File Sign-Off” means the written confirmation by the Plan that the
Data Load File accurately reflects the data provided.


Production Data File” means the complete production data file, as populated as
based on information from the recordkeeper’s internal system.


“Update File” means an itemized list of updates that should be made to the file
that was last delivered.


1
Schedule 7 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------




DeliverableDelivery DateAction by the Company/PlanAction by PrudentialCheck
Register (as of October 1, 2019)
October 14, 2019Deliver Check RegisterReceive Check RegisterProduction Data File
October 14, 2019Deliver Production Data FileReceive Production Data FileCheck
Register (as of November 1, 2019)
November 1, 2019Deliver Check RegisterReceive Check RegisterUpdate FileNovember
19, 2019Deliver Update FileReceive Update FileData Load File (related to
Production Data File)November 22, 2019Receive Data Load FileDeliver Data Load
FileData Load File Sign-Off (related to Production Data File)December 2,
2019Approve Data Load FileReceive Data Load File Sign-OffUpdate FileDecember 3,
2019Deliver Update FileReceive Update File






Schedule 8
to
Commitment Agreement






GAC ISSUANCE TRUE-UP PREMIUM


This Schedule provides a description of the methodologies and procedures by
which Prudential will calculate the GAC Issuance True-Up Premium.


[***].

2


Schedule 7 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL



--------------------------------------------------------------------------------



Schedule 9
to
Commitment Agreement




HISTORICAL MORTALITY DATA


Historical mortality data was provided by the Company to Prudential and posted
to Willis Towers Watson OnePlace on June 26, 2019 in the file titled [***].







1
Schedule 9 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL





--------------------------------------------------------------------------------



Schedule 10
to
Commitment Agreement




STATE INSURANCE GOVERNMENTAL AUTHORITIES



1. Arkansas 
2. Florida 
3. Idaho 
4. Illinois
5. Iowa 
6. Louisiana 
7. Minnesota 
8. Mississippi 
9. Montana 
10. New Hampshire 
11. North Dakota 
12. Ohio 
13. Oklahoma 
14. Puerto Rico
15. South Dakota 
16. Texas 
17. Vermont 
18. Washington 
19. West Virginia 


1
Schedule 10 to Commitment Agreement, dated October 4, 2019



--------------------------------------------------------------------------------



Schedule 11
to
Commitment Agreement


RBC RATIO CALCULATION


Prudential’s normal-course RBC Ratio preparation is completed in a reasonable
manner, using reasonable assumptions and in accordance with prevailing
regulatory standards. [***].


Such projected RBC Ratios are completed in accordance with methodologies
prescribed by the National Association of Insurance Commissioners (“NAIC”) for
the calculation of company action level risk-based capital and total adjusted
capital. The NAIC publishes detailed instructions annually for calculating
year-end reported company action level risk-based capital ratios using company
action level risk-based capital and total adjusted capital (NAIC Life Risk-Based
Capital Report Including Overview and Instructions for Companies). Prudential’s
RBC Ratio utilizes the same formula as these instructions [***]. Such
projections also incorporate NAIC changes to the extent Prudential expects that
these changes are expected to be adopted by the NAIC and effective for the
forecasted period.


2


Schedule 11 to Commitment Agreement, dated October 4, 2019
CONFIDENTIAL



